DETAILED ACTION
Pending Claims
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/300,559, filed on November 10, 2018.
The instant application is a continuation of U.S. Serial No. 16/300,559, filed on November 10, 2018 (now U.S. Patent No. 11,041,100).  The pending claims of the instant application are identical to the original claims in the parent application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The viscosity range of claim 1 (measured at 40oC) is supported by the original claims of the parent application and the claims of the priority document; however, it is not featured oC (see page 8, lines 12-14).
The viscosity range of claim 12 (measured at 40oC) is supported by the original claims of the parent application and the claims of the priority document; however, it is not featured in the instant specification.  Rather the specification discloses a viscosity range measured at 25oC (see page 6, lines 4-6).

Claim Objections
Claims 1-3, 5-9, and 12-14 are objected to because of the following informalities: 
Regarding claims 1-3 and 14, for improved clarity, the property limitations in claim 1 should be associated with the at least one amine-initiated polyol.  Claims 2, 3 and 14 are objected to because they are dependent from claim 1.
Further regarding claims 1-3 and 14, for improved clarity and consistency with the specification, the viscosity range of claim 1 should be one measured at 25oC.  Claims 2, 3, and 14 are objected to because they are dependent from claim 1.
Regarding claims 5-9 and 14, for improved clarity, claims 5-9 should refer to the at least one amine-initiated polyol.  Claim 14 is objected to because it is dependent from these claims.
Regarding claims 12 and 14, for improved clarity and consistency with the specification, the viscosity range of claim 12 should be one measured at 25oC.  Claim 14 is objected to because it is dependent from this claim.
Regarding claim 13 and 14, the term “dipolyisocyanate” should be replaced with diisocyanate.  Claim 14 is objected to because it is dependent from claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “alkyl group” in claim 5 is used by the claim to mean “a divalent or monovalent carbon group,” while the accepted meaning is “monovalent carbon group.” The term is indefinite because the specification does not clearly redefine the term.  The chemical nature and scope of the R2 and R3 groups is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575).
Regarding claims 1 and 14, Kotschwar discloses: (1) a two-component composition (Abstract; column 2, lines 26-45), comprising:
an isocyanate component comprising at least one isocyanate (column 3, line 19 through column 4, line 8); and
a polyol component comprising at least one amine-initiated polyol comprising two or more primary hydroxyl groups and a backbone incorporating tertiary amines (column 4, lines 9-64), wherein the amine-initiated polyol comprises a functionality of from 2 to 12 (column 4, lines 51-64), a hydroxyl number of from 5 to 1,830 (column 4, lines 19-25); and
(14) a laminate structure comprising the two-component composition (column 8, line 66 through column 9, line 27).
Kotschwar fails to explicitly disclose: (1) wherein the amine-initiated polyol comprises a viscosity at 40°C of from 500 to 20,000 mPa.s.  Rather, he discloses “the isocyanate component and the polyol component each have a viscosity at 38oC of not more than about 2000 centipoise,” (2000 mPa.s) (see column 2, lines 46-53).  Typically in the absence of a chemical reaction, viscosity decreases as temperature increases.  Accordingly, the skilled artisan would have expected this range at 40oC to be slightly lower than “not more than about 2000 centipoise” (2000 mPa.s).  In light of this, it has been found that in the case where the claimed ranges prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the skilled artisan would have expected the composition of Kotschwar to obviously embrace embodiments satisfying the instantly claimed viscosity range because: (a) Kotschwar discloses “the isocyanate component and the polyol component each have a viscosity at 38oC of not more than about 2000 centipoise,” (2000 mPa.s); (b) typically in the absence of a chemical reaction, viscosity decreases as temperature increases; (c) in light of this, the skilled artisan would have expected this range at 40oC to be slightly lower than “not more than about 2000 centipoise” (2000 mPa.s); and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Lastly, Kotschwar fails to explicitly disclose: (1) a two-component solventless adhesive.  Rather, he discloses that his composition is “substantially free of organic solvents” and “produces little or no volatile organic compounds” (see column 2, lines 30-33).  At the very least, this suggests a solventless composition.  Furthermore, Kotschwar describes his composition as a “lamination resin” (see column 9, lines 1-4).  This suggests that the composition of Kotschwar is capable of acting as an adhesive.
Therefore, the skilled artisan would have expected the composition of Kotschwar to be capable of performing as a solventless adhesive because: (a) Kotschwar discloses that his composition is “substantially free of organic solvents” and “produces little or no volatile organic compounds”; (b) at the very least, this suggests a solventless composition; (c) Kotschwar further describes his composition as a “lamination resin”; and (d) this suggests that the composition of Kotschwar is capable of acting as an adhesive.
Regarding claim 2, Kotschwar discloses a two-component composition (see Abstract).  He fails to explicitly disclose: (2) wherein the isocyanate component is adapted for application to a first substrate and the polyol component is adapted for application to a second substrate.  However, the two-component configuration of the prior art composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component of the prior art and the reactive polyol component of the prior art are kept separate until use.
Regarding claim 3, Kotschwar fails to explicitly disclose: (3) the adhesive composition comprising a viscosity greater than 10,000 mPa.s (at 40°C) within 10 minutes of mixing the isocyanate component and polyol component.  This instantly claimed limitation is understood to be a reflection of reaction speed.  In light of this, Kotschwar discloses: “The compositions of the present invention are particularly advantageous because the speed of reaction between the isocyanate component and the polyol component can be controlled.  That is, the open time, i.e. the time during the gelling phase in which the reaction mixture is flowable, can be varied over a wide range by varying the amounts and types of the components in the composition,” (see column 2, line 65 through column 3, line 4).  This appears to obviously embrace the instantly claimed reaction speed.
Therefore, the skilled artisan would have expected the teachings of Kotschwar to obviously embrace embodiments satisfying the instantly claimed reaction speed/viscosity because: (a) Kotschwar discloses: “The compositions of the present invention are particularly advantageous because the speed of reaction between the isocyanate component and the polyol component can be controlled”; (b) specifically, Kotschwar disclose: “the open time, i.e. the time during the gelling phase in which the reaction mixture is flowable, can be varied over a wide 
Regarding claims 4, 6, 10, and 13, Kotschwar discloses: (4) a two-component composition (Abstract; column 2, lines 26-45), comprising: 
an isocyanate component comprising at least one isocyanate (column 3, line 19 through column 4, line 8); and
a polyol component comprising at least one amine-initiated polyol comprising primary hydroxyl groups and a backbone incorporating tertiary amines (column 4, lines 9-64);
(6) wherein the amine-initiated polyol comprises a functionality of 4 (column 4, lines 51-64);
(10) wherein the ratio by weight of isocyanate component to polyol component is from 0.5:1 to 1.5:1 (column 3, lines 8-18); and
(13) wherein the at least one polyisocyanate is selected from the group consisting of 4,4- methylene diphenyl diisocyanate (“MDI”), 2,4-MDI, 2,2’-MDI, 2,4- toluene-diisocyanate (“TDI”), 2,6-TDI, isomers of hexamethylene diisocyanate (“HDI”), and combinations of two or more thereof (column 3, line 35 through column 4, line 8).
Kotschwar discloses a two-component composition (see Abstract).  He fails to explicitly disclose: (4) wherein the isocyanate component is adapted for application to a first substrate and the polyol component is adapted for application to a second substrate.  However, the two-component configuration of the prior art composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component of the prior art and the reactive polyol component of the prior art are kept separate until use.
(4) a two-component solventless adhesive.  Rather, he discloses that his composition is “substantially free of organic solvents” and “produces little or no volatile organic compounds” (see column 2, lines 30-33).  At the very least, this suggests a solventless composition.  Furthermore, Kotschwar describes his composition as a “lamination resin” (see column 9, lines 1-4).  This suggests that the composition of Kotschwar is capable of acting as an adhesive.
Therefore, the skilled artisan would have expected the composition of Kotschwar to be capable of performing as a solventless adhesive because: (a) Kotschwar discloses that his composition is “substantially free of organic solvents” and “produces little or no volatile organic compounds”; (b) at the very least, this suggests a solventless composition; (c) Kotschwar further describes his composition as a “lamination resin”; and (d) this suggests that the composition of Kotschwar is capable of acting as an adhesive.
Regarding claim 8, the teachings of Kotschwar are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (8) wherein the amine-initiated polyol comprises a viscosity at 25°C of about 1,200 mPa.s.  However, the skilled artisan would have expected the amine-initiated polyol of Kotschwar to obviously embrace embodiments satisfying this range because the amine-initiated polyols of Kotschwar satisfy all of the material/chemical limitations of the instantly claimed amine-initiated polyols.  Furthermore, the amine-initiated polyols of Kotschwar obviously satisfy the claimed viscosity at 40oC.
Therefore, the skilled artisan would have expected the amine-initiated polyol of Kotschwar to obviously embrace embodiments satisfying the instantly claimed viscosity range (at 25oC) because: (a) the amine-initiated polyols of Kotschwar satisfy all of the oC.
Regarding claim 11, Kotschwar fails to explicitly disclose: (11) wherein the isocyanate component comprises less than about 50% monomer content.  Rather, he discloses that his isocyanate can include various isocyanate monomers, modified isocyanates, and reaction products thereof (see column 3, lines 35-60).  This obviously embraces embodiments containing less than 50% monomer content, when non-monomer isocyanates are chosen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Kotschwar with an isocyanate component containing less than about 50% monomer content because: (a) Kotschwar discloses that his isocyanate can include various isocyanate monomers, modified isocyanates, and reaction products thereof; and (b) this obviously embraces embodiments containing less than 50% monomer content, when non-monomer isocyanates are chosen.
Regarding claim 12, the teachings of Kotschwar are as set forth above and incorporated herein.  He fails to explicitly disclose: (12) wherein the isocyanate component comprises a viscosity at 40°C from 500 to 10,000 mPa.s.  Rather, he discloses “the isocyanate component and the polyol component each have a viscosity at 38oC of not more than about 2000 centipoise,” (2000 mPa.s) (see column 2, lines 46-53).  Typically in the absence of a chemical reaction, viscosity decreases as temperature increases.  Accordingly, the skilled artisan would have expected this range at 40oC to be slightly lower than “not more than about 2000 centipoise” (2000 mPa.s).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
isocyanate component and the polyol component each have a viscosity at 38oC of not more than about 2000 centipoise,” (2000 mPa.s); (b) typically in the absence of a chemical reaction, viscosity decreases as temperature increases; (c) in light of this, the skilled artisan would have expected this range at 40oC to be slightly lower than “not more than about 2000 centipoise” (2000 mPa.s); and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 4, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewno (US 2002/0111410 A1).
Regarding claims 4, 10, 11, 13, and 14, Lewno discloses: (4) a two-component adhesive composition (Abstract; paragraphs 0009-0011), comprising: 
an isocyanate component (paragraphs 0009 & 0085) comprising at least one isocyanate (paragraph 0085); and
a polyol component (paragraphs 0009 & 0080-0084) comprising at least one amine-initiated polyol comprising primary hydroxyl groups and a backbone incorporating tertiary amines (paragraph 0084);
(10) wherein the ratio by weight of isocyanate component to polyol component is from 0.5:1 to 1.5:1 (paragraph 0087);
(11) wherein the isocyanate component comprises less than about 50% monomer content (paragraph 0085: see “preferred majority of MDI prepolymers”); 
(13) wherein the at least one polyisocyanate is selected from the group consisting of 4,4- methylene diphenyl diisocyanate (“MDI”), 2,4-MDI, 2,2’-MDI, 2,4- toluene-diisocyanate (“TDI”), 2,6-TDI, isomers of hexamethylene diisocyanate (“HDI”), and combinations of two or more thereof (paragraph 0085); and
(14) a laminate comprising the two-component adhesive composition (Abstract; paragraphs 0009-0011).
Lewno discloses a two-component composition (see Abstract; paragraph 0009).  He fails to explicitly disclose: (4) wherein the isocyanate component is adapted for application to a first substrate and the polyol component is adapted for application to a second substrate.  However, the two-component configuration of the prior art composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component of the prior art and the reactive polyol component of the prior art are kept separate until use.
Lastly, Lewno fails to explicitly disclose: (4) a two-component solventless adhesive.  Rather, the teachings of Lewno are silent regarding solvents and describe the use of diluents as optional (see paragraph 0088).  At the very least, this suggests a solventless composition.  
Therefore, the skilled artisan would have expected the composition of Lewno to obviously embrace solventless embodiments because: (a) the teachings of Lewno are silent regarding solvents; (b) Lewno describes the use of diluents as optional; and (c) at the very least, this suggests a solventless composition.
Regarding claim 5, Lewno fails to explicitly disclose: (5) wherein the amine-initiated polyol has the structure I:

    PNG
    media_image1.png
    95
    398
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently a linear or branched alkyl/alkylene group.  It is important to note that Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides,” (see page 8, lines 15-16 of the specification).  The claimed structure appears to be derived from an alkyl amine initiator.  In light of this, Lewno discloses the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components, wherein the amine components include alkyl amines (see paragraph 0084).  Accordingly, this appears to obviously embrace the materials of the instantly claimed embodiment.
Therefore, the skilled artisan would have expected the composition of Lewno to obviously embrace embodiments featuring the instantly claimed amine-initiated polyol because: (a) Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides;” (b) the claimed structure appears to be derived from an alkyl amine initiator; (c) in light of this, Lewno discloses the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components, wherein the amine components include alkyl amines; and (d) this appears to obviously embrace the materials of the instantly claimed embodiment.
Regarding claims 7-9, the teachings of Lewno are as set forth above and incorporated herein.  He fails to disclose: (7) wherein the amine-initiated polyol comprises a hydroxyl number of 37; (8) wherein the amine-initiated polyol comprises a viscosity at 25°C of about 1,200 mPa.s; and (9) wherein the amine-initiated polyol comprise a molecular weight of about 6,000 g/mol.  
Therefore, the skilled artisan would have expected the composition of Lewno to obviously embrace embodiments featuring the instantly claimed amine-initiated polyols because: (a) Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides;” (b) in light of this, Lewno discloses the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components; and (c) this appears to obviously embrace the materials of the instantly claimed embodiments.
Regarding claim 12, the teachings of Lewno are as set forth above and incorporated herein.  They fail to explicitly disclose: (12) wherein the isocyanate component comprises a viscosity at 40°C from 500 to 10,000 mPa.s.  However, the skilled artisan would have expected the composition of Lewno to obviously embrace embodiments satisfying this viscosity range because the composition of Lewno obviously satisfies all of the material/chemical limitations of the claimed invention, including the isocyanate component.
Therefore, the skilled artisan would have expected the composition of Lewno to obviously embrace embodiments satisfying the instantly viscosity range of the isocyanate component because: (a) the composition of Lewno obviously satisfies all of the .
Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewno (US 2002/0111410 A1) in view of Kotschwar (US Pat. No. 5,614,575).
Regarding claim 6, the teachings of Lewno are as set forth above and incorporated herein.  As discussed above, Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides,” (see page 8, lines 15-16 of the specification).  In light of this, Lewno discloses the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components (see paragraph 0084).  Lewno fails to explicitly disclose: (6) wherein the amine-initiated polyol comprises a functionality of 4.
The teachings of Kotschwar are also as set forth above and incorporated herein.  They demonstrate that this type of reaction product (see column 4, lines 19-50) typically has 2-6 hydroxyl groups per molecule (see column 4, lines 51-52).
Therefore, the skilled artisan would have expected the composition of Lewno to obviously embrace embodiments satisfying the instantly claimed amine-initiated polyol because: (a) Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides;” (b) Lewno discloses the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components; and (c) The teachings of Kotschwar demonstrate that this type of reaction product typically has 2-6 hydroxyl groups per molecule.
Regarding claims 1, 2, and 14, the teachings of Lewno and the combined teachings of {Lewno and Kotschwar} are as set forth above and incorporated herein.  Lewno discloses: (14) a (1 & 2) with the following exception: (1 & 2) wherein the amine-initiated polyol comprises a viscosity at 40°C of from 500 to 20,000 mPa.s.  Again, it is important to note that Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides,” (see page 8, lines 15-16 of the specification).  In light of this, Lewno discloses the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components (see paragraph 0084).  Accordingly, this appears to obviously embrace the materials of the instantly claimed embodiments.
Therefore, the skilled artisan would have expected the composition of Lewno to obviously embrace embodiments featuring the instantly claimed amine-initiated polyols because: (a) Applicant describes the amine-initiated polyols as materials “made by alkoxylating one or more amine initiators with one or more alkylene oxides;” (b) in light of this, Lewno disclose the use of amines formed by reaction between propylene oxide and/or ethylene oxide and amine components; and (c) this appears to obviously embrace the materials of the instantly claimed embodiments.
Regarding claim 3, the teachings of Lewno and the combined teachings of {Lewno and Kotschwar} are as set forth above and incorporated herein.  Lewno fails to explicitly disclose: (3) the adhesive composition comprising a viscosity greater than 10,000 mPa.s (at 40°C) within 10 minutes of mixing the isocyanate component and polyol component.  This instantly claimed limitation is understood to be a reflection of reaction speed.  In light of this, Lewno discloses: “the two-component urethane adhesives utilized are ‘rapid set,’ and ‘rapid cure.’  Rapid set refers 
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Lewno and Kotschwar to obviously embrace embodiments satisfying the instantly claimed reaction speed/viscosity because: (a) Lewno discloses: “the two-component urethane adhesives utilized are rapid set and rapid cure;” (b) specifically, Lewno discloses: “Rapid set refers to a property exhibited by the two-component system, such that after mixing the components and relatively promptly contacting the adhesive mixture with the objects to be bonded together, the objects are held by the adhesive against movement resulting from their own weight or movement resulting from application of a relatively slight force, within about 3 minutes or less, preferably within about 90 seconds or less, and most preferably within about 45 seconds or less from the time of mixing and application of the adhesive to the objects;” and (c) this “rapid set” appears to obviously embrace the instantly claimed reaction speed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,041,100. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3, the composition of patented claims 1 and 2 anticipates claims 1 and 2, and the composition of patented claim 2 anticipates claim 3 with the following exception: the patented claims features a viscosity range of the amine-initiated polyol measured at 25oC instead of 40oC.  However, the skilled artisan would have expected some overlap of these viscosity ranges because the patented claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claim 14, the laminate of patented claim 3 anticipates claim 14.
Regarding claims 4-11 and 13, the composition of patented claims 1, 2, and 4-13 anticipates claim 4; the composition of patented claim 5 anticipates claim 5; the composition of 
Regarding claim 12, the composition of patented claim 12 anticipates claim 12 with the following exception: the patented claims features a viscosity range of the isocyanate component measured at 25oC instead of 40oC.  However, the skilled artisan would have expected some overlap of these viscosity ranges because the patented claims satisfy all of the material/chemical limitations of the claimed isocyanate component.

Claims 1, 3, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,008,490. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 14, the composition of patented claims 1-8 and the composition featured in the method of patented claims 9-15 anticipate claim 1, and the laminate of patented claim 16 anticipates claim 14 with the following exception: the patented claims are silent regarding a viscosity range of the amine-initiated polyol measured at 40oC.  However, the skilled artisan would have expected the amine-initiated polyol of the patented claims to obviously embrace materials satisfying this viscosity range because the patented claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claim 3, the patented claims fail to disclose the instantly claimed property of claim 3.  However, the skilled artisan would have expected the composition of the patented .

Claims 1-5, 7, 8, 10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 11,014,334. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3, the composition featured in the method of patented claim 9 anticipates claims 1-3.
Regarding claim 14, the laminate produced by the method of patented claim 9 anticipates claim 14.
Regarding claim 4 and 5, the composition featured in the method of patented claims 10-14 anticipates claims 4 and 5.
Regarding claim 7, the composition featured in the method of patented claim 11 anticipates claim 7.
Regarding claim 8, the composition featured in the method of patented claim 12 anticipates claim 8.
Regarding claim 10, the composition featured in the method of patented claim 13 anticipates claim 10.

Claims 1-4, 6-8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,078,382. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3 and 14, the composition of patented claims 1-8 anticipates claims 1 and 2, the composition featured in the method of patented claims 9-16 anticipates claims 1-3, and the laminate of patented claim 17 anticipates claim 14 with the following exception: the patented claims are silent regarding a viscosity range of the amine-initiated polyol measured at 40oC.  However, the skilled artisan would have expected the amine-initiated polyol of the patented claims to obviously embrace materials satisfying this viscosity range because the patented claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claims 4 and 13, the composition of patented claims 1-8 and the composition featured in the method of patented claims 9-16 anticipates claim 4; and the composition of patented claim 3 anticipates claim 13.
Regarding claim 6, the composition of patented claims 1-8 and the composition featured in the method of patented claims 9-16 obviously satisfies claim 6 (see embracing range of 3 to 8).
Regarding claim 7, the composition of patented claims 1-8 and the composition featured in the method of patented claims 9-16 obviously satisfies claim 7 (see embracing range of 20 to 1,000).
Regarding claim 8, the skilled artisan would have expected the amine-initiated polyol of the patented claims (claims 1-16) to obviously embrace materials satisfying this viscosity range because the patented claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claim 10, the composition of patented claims 1-8 and the composition featured in the method of patented claims 9-16 obviously satisfies claim 10 (see overlapping range of 1:1 to 3:1).
Regarding claim 11, the composition of patented claims 2 and 3 obviously satisfies claim 11 when prepolymer materials are selected.
Regarding claim 12, the skilled artisan would have expected the isocyanate component of the patented claims (claims 1-16) to obviously embrace materials satisfying this viscosity range because the patented claims satisfy all of the material/chemical limitations of the claimed isocyanate component.

Claims 1, 3, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/202,688 (US 2021/0198539 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 14, the composition of co-pending claims 1-9 and the composition featured in the method of co-pending claims 10-17 anticipate claim 1, and the laminate of co-pending claim 18 anticipates claim 14 with the following exception: the co-pending claims are silent regarding a viscosity range of the amine-initiated polyol measured at 40oC.  However, the skilled artisan would have expected the amine-initiated polyol of the co-pending claims to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claim 3, the co-pending claims fail to disclose the instantly claimed property of claim 3.  However, the skilled artisan would have expected the composition of the co-pending 

Claims 4-10, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of copending Application No. 17/202,680 (US 2021/0197523 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 4, the composition featured in the method of co-pending claims 10-17 anticipates claim 5.
Regarding claim 5, the composition featured in the method of co-pending claim 12 anticipates claim 5.
Regarding claim 6, the composition featured in the method of co-pending claim 13 anticipates claim 6.
Regarding claim 7, the composition featured in the method of co-pending claim 14 anticipates claim 7.
Regarding claim 8, the composition featured in the method of co-pending claim 15 anticipates claim 8.
Regarding claim 9, the composition featured in the method of co-pending claim 16 anticipates claim 9.
Regarding claim 10, the composition featured in the method of co-pending claim 17 anticipates claim 10.
Regarding claim 12, the skilled artisan would have expected the isocyanate component of the co-pending claims (claims 10-17) to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed isocyanate component.
Regarding claim 14, the laminate produced by the method of co-pending claims 10-17 anticipates claim 14.

Claims 1-9 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the composition of co-pending claim 6 anticipates claim 1.
Regarding claim 2, the two-component configuration of the co-pending composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component and the reactive polyol component are kept separate until use.
Regarding claim 3, the co-pending claim fails to disclose the instantly claimed property of claim 3.  However, the skilled artisan would have expected the composition of the co-pending claim to obviously embrace embodiments capable of satisfying this property because the co-pending claims satisfy all of the material/chemical limitations of the claimed composition.
Regarding claims 4 and 14, the composition featured in the method of co-pending claims 24-26 anticipates claim 4, and the laminate produced by the method of co-pending claims 24-26 anticipates claim 14.  

Regarding claim 5, the composition of co-pending claim 8 obviously satisfies claim 5.
Regarding claim 6, the composition of co-pending claim 9 obviously satisfies claim 6.
Regarding claim 7, the composition of co-pending claim 10 obviously satisfies claim 7.
Regarding claim 8, the composition of co-pending claim 11 obviously satisfies claim 8.
Regarding claim 9, the composition of co-pending claim 12 obviously satisfies claim 9.
Regarding claim 11, the composition of co-pending claims 2 obviously satisfies claim 11 when monomeric materials are not selected.
Regarding claim 12, the skilled artisan would have expected the isocyanate component of the co-pending claims (claims 1-22 & 24-26) to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed isocyanate component.
Regarding claim 13, the composition of co-pending claim 4 obviously satisfies claim 13.

Claims 1-8, 10, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/958,695 (US 2021/0009874 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the composition of co-pending claims 1-8 anticipates claim 1.
Regarding claim 2, the two-component configuration of the co-pending composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component and the reactive polyol component are kept separate until use.
Regarding claim 3, the co-pending claim fails to disclose the instantly claimed property of claim 3.  However, the skilled artisan would have expected the composition of the co-pending claim to obviously embrace embodiments capable of satisfying this property because the co-pending claims satisfy all of the material/chemical limitations of the claimed composition.
Regarding claim 14, the laminate of co-pending claims 9 and 10 anticipates claim 14.
Regarding claim 4, the composition of co-pending claims 1-8 obviously satisfies claim 4.  The two-component configuration of the co-pending composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component and the reactive polyol component are kept separate until use.
Regarding claim 5, the composition of co-pending claim 7 obviously satisfies claim 5.
Regarding claim 6, the composition of co-pending claims 1-8 obviously satisfies claim 6 (see embracing range of 2 to 12).
Regarding claim 7, the composition of co-pending claims 1-8 obviously satisfies claim 7 (see embracing range of 5 to 1,830).
Regarding claim 8, the skilled artisan would have expected the amine-initiated polyol of the co-pending claims (claims 1-8) to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claim 10, the composition of co-pending claim 8 obviously satisfies claim 10.
Regarding claim 12, the skilled artisan would have expected the isocyanate component of the co-pending claims (claims 1-8) to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed isocyanate component.

Claims 1-8 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/958,696 (US 2021/0009876 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the composition of co-pending claims 1-8 anticipates claim 1.
Regarding claim 2, the two-component configuration of the co-pending composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component and the reactive polyol component are kept separate until use.
Regarding claim 3, the co-pending claims fail to disclose the instantly claimed property of claim 3.  However, the skilled artisan would have expected the composition of the co-pending claim to obviously embrace embodiments capable of satisfying this property because the co-pending claims satisfy all of the material/chemical limitations of the claimed composition.
Regarding claim 14, the laminate of co-pending claims 9 and 10 anticipates claim 14.
Regarding claim 4, the composition of co-pending claims 1-8 obviously satisfies claim 4.  The two-component configuration of the co-pending composition would have made it capable of performing this application/mixing technique because the reactive isocyanate component and the reactive polyol component art are kept separate until use.
Regarding claim 5, the composition of co-pending claim 8 obviously satisfies claim 5.
Regarding claim 6, the composition of co-pending claims 1-8 obviously satisfies claim 6 (see embracing range of 2 to 12).
Regarding claim 7, the composition of co-pending claims 1-8 obviously satisfies claim 7 (see embracing range of 5 to 1,830).
Regarding claim 8, the skilled artisan would have expected the amine-initiated polyol of the co-pending claims (claims 1-8) to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed amine-initiated polyol.
Regarding claim 12, the skilled artisan would have expected the isocyanate component of the co-pending claims (claims 1-8) to obviously embrace materials satisfying this viscosity range because the co-pending claims satisfy all of the material/chemical limitations of the claimed isocyanate component.
Regarding claim 13, the composition of co-pending claim 2 obviously satisfies claim 13.


Conclusion
This is a continuation of applicant's earlier Application No. 16/300,559.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 2, 2022